Citation Nr: 1743890	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had honorable service in the United States Marine Corps from March 1970 through March 1972, and service characterized by the service department as under conditions other than honorable from March 1972 through December 1974.  In April 1982, the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, determined that the Veteran is eligible for VA benefits for his service from March 1970 through March 1972, but that he is not eligible for VA benefits for his service from March 1972 through December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the VA RO in Winston-Salem, North Carolina

The Veteran's testimony was received during an August 2010 Travel Board hearing.  A transcript of that testimony is associated with the electronic record.  During that hearing, the Veteran withdrew his claim of entitlement to service connection for PTSD, and such issue was subsequently dismissed in a November 2010 decision.

In November 2010 and August 2014, the Board remanded the claim for further development.  In March 2016, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In June 2017, the Court issued an order granting a joint motion for remand.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

There was some confusion about whether the Veteran's service treatment records were lent to the Board for Correction of Naval Records.  That correction board stated that the Veteran's service treatment records had never been lent to them.  Pursuant to November 2010 Board remand, the AOJ requested another search for the Veteran's service treatment records.  Due to the confusion, the Board directed the AOJ to inform the National Personnel Records Center that the Board of Correction for Naval Records stated that it had never been lent the Veteran's service treatment records.  The AOJ did not inform the National Personnel Records Center of the response of the Board of Correction for Naval Records to the inquiries about whether that organization ever had possession of the Veteran's service treatment records.  In the June 2017 joint motion for remand, the parties directed the Board to ensure substantial compliance with the November 2010 Board remand instructions by having the National Personnel Records Center conduct another search for the Veteran's service treatment records and, pursuant to that search, informing the National Personnel Records Center of the response of the Board of Correction for Naval Records.

Given the conflicting medical evidence on whether the Veteran has an acquired psychiatric disorder as opposed to a personality disorder, another VA examination is warranted.

There is some confusion about the Veteran's history of VA treatment in the early and mid-1970s.  For example, an October 2014 VA examination report reflects that the Veteran reported that he was either hospitalized at Nashville VA Medical Center or Durham VA Medical Center in 1972.  He also reported to the VA examiner that he started receiving treatment at the Durham VA Medical Center in 1974.  He testified that he was treated at a VA facility in Knoxville, Tennessee in 1975.  Hearing transcript, page 14.  Moreover, in September 2014 the Veteran reported receiving current VA treatment from the Hillandale Road VA outpatient clinic.  The AOJ should obtain additional VA treatment records.

A September 2005 VA treatment record reflects that the Veteran was hospitalized about eight years ago in Henderson, North Carolina.  A December 2006 VA treatment record reveals that he was hospitalized at John Umstead Hospital 15 to 20 years ago.  At the October 2014 VA examination, he reported being hospitalized at Franklin Memorial Hospital.  The AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder and obtain all identified records.  Attempt to obtain any records regarding hospitalizations for substance-abuse treatment at Franklin Memorial Hospital, at John Umstead Hospital sometime from 1986 to 1991, and at a hospital in Henderson, North Carolina, around 1997.  Regardless of the Veteran's response, obtain any records from hospitalizations at the Nashville VA Medical Center in 1972; at a VA facility in Knoxville, Tennessee in 1975; and the Durham VA Medical Center in 1972 and 1974.  Regardless of the Veteran's response, obtain all records from the Durham VA Medical Center and Hillandale Road VA outpatient clinic from January 2006 to the present.

2.  Contact the National Personnel Record Center and request another search for the Veteran's service treatment records.  In making the request, the AOJ must inform the National Personnel Records Center that the Board for Correction of Naval Records stated that the Veteran's service treatment records were never lent to that organization.  

3.  After development in 1 and 2 are completed, schedule the Veteran for a VA examination to determine the nature of any current acquired psychiatric disorder.  The claims folder is to be made available to the examiner to review.  The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to any current acquired psychiatric disorder.

The examiner should opine on whether it is it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran has a current acquired psychiatric disorder.

If a current acquired psychiatric disorder is diagnosed, the examiner should opine on whether it is it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the current acquired psychiatric disorder is related to the Veteran's period of active service from March 1970 through March 1972.

If a personality disorder is diagnosed, the examiner should opine on whether it is it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the personality disorder was subject to a superimposed disease or injury during the Veteran's period of active service from March 1970 through March 1972.

A complete rationale for any opinion offered must be provided.

4.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






